       Case 4:06-cr-00370-SWW Document 79 Filed 08/26/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

UNITED STATES OF AMERICA                  *
                                          *
V.                                        *    CASE NO. 4:06CR00370-01 SWW
                                          *
RYNDALE BUCKHANAN                         *



                                     ORDER

      On August 26, 2020, the Court held a hearing on the United States’ motion

[ECF No. 61] to revoke the supervised release previously granted Defendant.

Defendant was present via video from the Jefferson County Detention Facility.

Also present was Defendant’s attorney, Jonathan T. Lane, and Assistant United

States Attorney Stephanie Mazzanti, for the government. Based on the testimony

of witnesses, statements of counsel and exhibits presented, the Court found that

Defendant has violated the conditions of supervised release without just cause.

      IT IS THEREFORE ORDERED AND ADJUDGED that the government’s

motion to revoke supervised release [ECF No. 61] is GRANTED, and the

supervised release previously granted this defendant is hereby REVOKED.




                                         1
       Case 4:06-cr-00370-SWW Document 79 Filed 08/26/20 Page 2 of 2




      IT IS FURTHER ORDERED that Defendant shall serve a term of

imprisonment of SIXTY (60) MONTHS in the custody of the Bureau of Prisons.1

      There will be THREE (3) YEARS of supervised release following the term

of incarceration. All general and standard conditions of supervised release

previously imposed remain in full force and effect.

      The defendant is remanded to the custody of the United States Marshal

Service.

      IT IS SO ORDERED THIS 26TH DAY OF AUGUST, 2020.

                                      /s/Susan Webber Wright
                                      UNITED STATES DISTRICT JUDGE




1
  Also pending in this case is the United States’ motion [ECF No. 76] to reinstate
Defendant’s original sentence based on the Eighth Circuit’s reversal of this Court’s
grant of a sentence reduction. See Daniels v. United States, 806 F. App'x 493 (8th
Cir. 2020). As stated during the hearing, the Court will decide the motion to
reinstate the original sentence after Defendant has filed a response to the
government’s motion and the government has filed a reply. If the Court grants the
government’s motion and reinstates Defendant’s original sentence, the Court will
then determine whether Defendant’s revocation sentence will be consecutive or
concurrent to the reinstated, original sentence.

                                         2
